CAUSE NO 01-15-00066-CV
                                       _     FILED IN

                     IN THE                S^rtZALS
      FIRST COURT OF APPEALS           °tt-1 2015
                                     CHRISTOPHER A.pR,NE
        HARRIS COUNTY TEXAS       CLERK




   PATRICK OLAJIDE AIONWAMTOE

              APPELLANT

                       V

TRANSPORTATION INSURANCE COMPANY

   CNA INSURANCE COMPANY AND

 AUTOMATIC DATA PROCESSING INC.

               APPELLEES



   FROM THE 80th DISTRICT COURT
     OF HARRIS COUNTY, TEXAS


               NOTIFICATION



    PATRICK OLAJIDE AKINWAMIDE, PROSE
    2151 SOUTH KJRKWOOD ROAD, #295
    HOUSTON, TEXAS 77077
    (832) 620^9345
                                    NOTDjICATION




      To The Hon. Justices Of The Said Court:
      Pursuant to Tex. R. App. P. 9.5, Appellant attempted to serve the Appellees
with copies ofthe motions filed with the court on November 17,2015 through their
attorney ofrecord, Mr. Jeffrey L. Diamond without success.
      Mr. Jeffrey L. Diamond and associates have moved from 1010 North San
Jacinto St., Houston, Texas 7700£without any notice ofchange ofaddress to the
Appellant.

      The copies ofthe motions above referenced were put in aproperly addressed
envelope, Certified MaiL Return Receipt Requested and "Returned to Sender, Vacant
Unable to Forward." See attachment "A."

Respectfully submitted,




Patrick Olajide Akinwamide, ProSe
2151 S. Kirkwood Rd., Apt. 295
Houston, TX 77077
Tel: (832) 620-9345
ATTACHMENT 'A'
                                                                                                           *W
$>
         VtVCAL.



                   7D15 lbbQ QDD1 1117 bDEl




 -A



                                      lf'&'        4;'E':;' l'.8'.i#9'- •'         7 *i XX./ 1L
 ,/' \
                                    RE TO :R: N -TO'          5 EN D E .R
                                                VACANT
                                    U N AS L E        !0 FOk WAR D

                   BC:        77077623770                      * 2633 -B65Z1-06-4
                         ii    ||   -. |.. 111.. 111.. 11,!.. 11... iiI. I. IIt!         i!       Ii. .1

                         ••'n«>'i-i"i»-                                     iv tiiioaissaaauv •
      /
I-'        ,iSENDER: '         ONiDEUVERY
                 Complete items 1,2, and 3.                                                                             • Agent
                  Print yourname and addresson the reverse                                                         D Addressee
                  so that we can raturn>thecard to you.                                                        C. Date of Delivery
                                                                  B. Received by (Printed Name)
                  Attach thls^ard fa|fMback of the mailplece,
                  or onthefront i f ^
               1. Article Addressed to:                           D. Is delivery address different from Item 1? D Yes
                                                                      IfYES, enter deliveryaddress below:               D No
                             n,
                                                                3. Service Type                            D Priority Mall Express®
                                                                a Adult Signature                          D RegisteredMall™
\         ii
                       9590 9403 0582 5183 1020 42
                                                                ,
                                                                 DAdultSignatureRestrictedDelivery
                                                                    jrtffled Mall®
                                                                t) Certified Mall Restricted Delivery

                                                                                                           D Registered MallRestricted
                                                                                                             Delivery
                                                                                                           O Return Receipt tor
                                                                                                           Merchandise
                                                                O Coiled on Delivery
                                                                D Collect on DeliyeryRestricted Delivery O SignatureConflrrnatiori™
               2. Article Number(Transfer/romsew/cetebefl                    all
                                                                                                         D Signature Confirmation
                                                                                                             Restricted Delivery
                       7015 ibbG DDQi in? bogi                               allRestricted Delivery
               PS Form 3811, April 2015PSN 7530-02-000-9053                                               Domestic Return Receipt
                                                                                                                                         J
12TT DhEe DDDD D^T STDi*